Citation Nr: 1028320	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as a residual of Anthrax vaccination 
injections.

2.  Entitlement to service connection for bilateral knee pain, 
including degenerative joint disease (DJD), to include as a 
residual of Anthrax vaccination injections.

3.  Entitlement to service connection for chronic fatigue, to 
include as a residual of Anthrax vaccination injections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had service from November 1968 to April 1969, July 
1971 to February 1972, February 2002 to May 2002, September 2003 
to October 2003, October 2004 to November 2004 and in May 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

The issue of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities has been reasonably raised by the record, but has 
not been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over this issue, and it is referred back to 
the RO for appropriate action.  

The issue of entitlement to service connection for chronic 
fatigue, to include as a residual of Anthrax vaccination 
injections, will be addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral knee pain, to 
include DJD, is causally or etiologically related to service.  

2.  The Veteran's currently diagnosed GERD is not shown to be 
causally or etiologically related to service, to include as a 
residual of Anthrax vaccination injections.

CONCLUSIONS OF LAW

1.  Bilateral knee pain, to include DJD, was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2009).

2.  GERD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

As to the claim of entitlement to service connection for 
bilateral knee pain, to include DJD, that claim has been granted, 
as discussed below.  As such, the Board finds that any error 
related to VA's duties to notify and assist on that claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

Regarding the claim of entitlement to service connection for GERD 
as a residual of Anthrax vaccination injections, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in June 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  He was also advised of what evidence would be 
necessary to substantiate the elements required to establish 
service connection and how a rating and an effective date are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Veteran's service treatment records and pertinent post-service 
treatment records have been secured.  The RO arranged for VA 
examinations in October 2007, December 2007, August 2009 and 
September 2009.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate for 
rating purposes).  

Further, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

II. The Merits of the Claims

The Veteran contends that he currently suffers from GERD and 
bilateral knee pain as a result of Anthrax vaccination injections 
during his time in service.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131.  Active military, naval, 
and air service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training.  
See 38 C.F.R. § 3.6(a).  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

Initially, the Board notes that the Veteran has been diagnosed 
with GERD (see VA Esophagus Examination Report, August 13, 2009) 
and pain, weakness and DJD of the bilateral knees (see VA Joints 
Examination Report, October 3, 2007).  Accordingly, element (1) 
under Hickson, current disability, has been satisfied.

Review of the Veteran's service treatment records reveals that in 
February 1968, the Veteran sought treatment for his right knee.  
He indicated that he had injured it in December 1967, when he 
struck the knee on a ship's boom.  Since that time, it continued 
to be painful.  The examiner noted acute effusion of the right 
knee secondary to trauma.  Several days later, the Veteran was 
treated for a painful left knee, though no diagnosis was made.  
In January 1969, a treatment note indicated the Veteran suffered 
from weak knees from old injuries, but the examiner stated he had 
no specific pathology.  In February 1969, the Veteran again 
complained of left knee pain.  He was prescribed whirlpool 
therapy and diagnosed with knee strain.  In October 1970, upon 
entry into the Army, there were no mouth, throat, stomach or 
musculoskeletal complaints.  In January 1972, during his Army 
separation examination, the Veteran reported that he suffered 
from frequent indigestion.  He was not diagnosed with any 
disabilities at that time.  

In August 1983, the Air National Guard examination report noted 
all the Veteran's relevant systems to be normal.  The Veteran 
himself indicated that he suffered from swollen or painful joints 
and had ear, nose and throat trouble.  He specifically denied 
experiencing frequent indigestion.  The examiner noted swollen 
joints and a right knee injury in 1968 that was treated and 
resolved with no sequelae.  In August 1987, a periodic medical 
examination found all systems to be normal.  The Veteran 
continued to complain of swollen or painful joints and ear, nose 
and throat trouble.  He again specifically denied experiencing 
frequent indigestion.  The examiner noted that the ear, nose and 
throat trouble referred to occasional episodes of tonsillitis in 
childhood and episodes of sinusitis.  There was no treatment 
beyond self-medication with over-the-counter medication.  In 
December 1991, a periodic examination report found all relevant 
systems to be normal.  The Veteran complained of swollen or 
painful joints and ear, nose and throat trouble.  The examiner 
clarified that the Veteran's complaints of swollen or painful 
joints referred to occasional swelling and pain in the knees 
secondary to an old bursa injury.

In November 1996, a periodic examination report found all 
relevant systems to be normal.  The examiner noted that the 
Veteran had sustained a fall at work in 1995, resulting in 
joint/muscle injuries.  Gradual improvements were noted.  In 
1996, the Veteran's left knee collapsed on a roof, for which he 
was given physical therapy and significant improvement was noted.  
The Veteran reported continued complaints of swollen or painful 
joints, ear, nose and throat trouble and a "trick" or locked 
knee.  He denied experiencing frequent indigestion.  A September 
2001 physical examination found all relevant systems to be 
normal.  The Veteran complained of swollen or painful joints, 
arthritis, rheumatism or bursitis and "trick" or locked knee.  
He denied experiencing frequent indigestion, but the Board notes 
that he stated that he took Prilosec daily.

Prior to his deployment to the Persian Gulf, in 2004, the Veteran 
was provided a series of Anthrax vaccination injections.  The 
first was administered on July 11, 2004, the second on July 24, 
2004 and the third on August 7, 2004.  Several days later, he 
began to feel ill, with flu-like symptoms including fatigue, 
malaise, weakness, fevers, nausea and a change in appetite.  He 
was unable to work and began to complain of joint pain, 
especially in his left knee.  On August 16, 2004, the Veteran 
reported continued feelings of fatigue, headaches, weakness, 
joint pains, rash, short-term memory concerns, nausea, loss of 
appetite, increased gas and diarrhea.  He stated these symptoms 
appeared briefly with the first two Anthrax immunizations but 
resolved within a few days; however, these symptoms appear to 
last longer with each sequential vaccination.  The Veteran also 
reported a history of acid reflux and joint problems.  See Naval 
Medical Center Portsmouth, Regional Vaccine Heath Care Center, 
Clinical Summary, August 13, 2004 through January 18, 2005.

On January 11, 2005, the Veteran continued to report chronic 
fatigue with irregular sleep patterns.  He noted that he woke up 
2-3 times per week due to joint or muscle pain in his arms, 
forearms, legs or back.  Review of the Veteran's systems 
indicated a five-year history of acid reflux and various injuries 
to hyper-extended knees and strained knee ligaments.  The 
Veteran's current problem list included acid reflux with 
exacerbation in temporal association to Anthrax vaccination and 
arthralgia/myalgia in temporal association to Anthrax 
vaccination.  Id.

It is clear from review of the aforementioned documents that the 
Veteran complained of bilateral knee pain and acid reflux prior 
to his Anthrax vaccination injections in 2004.  Though the 
Veteran was not specifically diagnosed with DJD of the bilateral 
knees or GERD in service, the Board will afford the Veteran the 
full benefit of the doubt and finds that element (2) under 
Hickson, in-service disease or injury, has been met.

Turning to crucial Hickson element (3), medical nexus, the Board 
will first address the matter of the Veteran's bilateral knee 
pain and DJD.  The Veteran was afforded a VA Joints examination 
in October 2007.  Based on examination and x-ray reports, the 
Veteran was diagnosed with mild bilateral medial compartment DJD, 
mild bilateral lateral tracking of the patella, medial soft 
tissue about the right knee and musculo-ligamentous strain of 
both knees.  The VA examiner (inexplicably) determined that the 
Veteran's bilateral knee disorders existed prior to service, and 
concluded that these pre-existing disorders had not been 
aggravated beyond the natural progression of the disorders by 
service.  However, the Board notes that the Veteran has not 
claimed, nor does the evidence substantiate, that he suffered 
from bilateral knee problems prior to entering service.  As such, 
he is afforded the presumption of soundness, as every veteran 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects noted at 
the time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

The Board is aware that the Veteran was awarded entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities, arthritis of the low back and arthritis of the 
bilateral hips.  See Rating Decision, September 23, 2009.  
Service connection was granted based on the August 2009 VA joints 
examination.  At that time, the VA examiner noted that the 
Veteran demonstrated both mild hip arthritis and pain along his 
lumbar spine and associated radiculopathy symptoms.  The Veteran 
reported that his symptoms significantly worsened and became more 
problematic after the Anthrax vaccination injections.  The VA 
examiner noted that after reviewing the literature on the Anthrax 
vaccine, there were several self-reported reactions.  It was 
noted that generally, this was more common in women than men, and 
generally affected men more on their second dose of the vaccine.  
See VA Joints Examination Report, August 15, 2009.

The reaction was noted to range from a spectrum of fever, chills 
and malaise to swelling, local erythema, redness and motion 
limitations.  The VA examiner concluded that the Veteran had a 
systemic reaction consistent with his second Anthrax vaccination 
injection.  While noting that the Anthrax vaccination injections 
did not cause the Veteran's lumbar and bilateral hip 
degeneration, it was the VA examiner's opinion that the 
vaccination aggravated his previously present symptoms as a 
result of his arthritic low back and mildly arthritic hips.  
Aggravation of symptoms included increased pain, limitation of 
range of motion and function.  Id.

Though the August 2009 VA examination did not specifically 
address the Veteran's complaints of increased symptomatology 
associated with his bilateral knee pain and DJD, the Board finds 
that these complaints are analogous to those set forth for his 
back and hips.  Specifically, the Veteran has consistently 
complained of increased bilateral knee pain, limitation of range 
of motion and function and he has been diagnosed with DJD of both 
knees.  Accordingly, the Board finds that the symptomatology 
associated with the Veteran's knees is indistinguishable from 
that of his low back and hips.  As such, the Board finds that the 
August 2009 VA examination report also supports a finding that 
the appellant's bilateral knee disorders and DJD are the result 
of his Anthrax vaccination injections.  Thus, Hickson element (3) 
has been satisfied.

The evidence in this case is approximately balanced regarding the 
question of whether the Veteran's bilateral knee pain and DJD was 
aggravated by his in-service Anthrax vaccination injections.  
Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim of entitlement to service connection for a 
bilateral knee disability with DJD is granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2009); see also Gilbert, supra.

With regard to Hickson element (3) and the Veteran's claim of 
entitlement to service connection for GERD, the Board does not 
find the Veteran's favor.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

In support of his claim, the Veteran has submitted a private 
medical opinion from M.D.J., M.D., dated in June 2008.  Dr. 
M.D.J. stated that he had treated the Veteran for the prior 20 
years.  He noted that since the third Anthrax vaccination 
injection in August 2004, the Veteran had suffered from chronic 
daily headaches, myalgia, muscle inflammation and generalized 
malaise.  Dr. M.D.J. noted that he had reviewed the Veteran's 
medical history and his available service medical and treatment 
records, including his VA medical history.  It was his opinion 
that the Veteran does have the residual effects of an adverse 
reaction to the Anthrax vaccine.  Dr. M.D.J. stated this 
conclusion was "supported by the medical literature from the NIH 
(National Institutes of Health) and IOM (Institute of Medicine).  
Dr. M.D.J. further noted, "I consider it likely that the 
conditions present are a result of the Anthrax vaccine or were at 
least significantly aggravated by the receipt of the vaccine."  
See Statement of M.D.J., M.D., June 12, 2008.

The Board notes that at no point did Dr. M.D.J. state that the 
Veteran suffered from GERD, or that GERD was caused or aggravated 
by the Anthrax vaccine.  Though it was noted that "the 
conditions present are a result of the Anthrax vaccine", the 
Board is not required to assume that Dr. M.D.J. intended to 
include GERD in this analysis.  In adjudicating a claim, the 
Board is charged with the duty to assess the credibility and 
weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit, citing its decision in Madden, recognized that the Board 
had inherent fact-finding ability.  Here, the Board does not find 
the June 2008 statement to be credible evidence of a medical 
nexus between the Veteran's GERD and his Anthrax vaccination 
injections.

Additionally, the Veteran submitted an article regarding the 
procedure for an esophagogastroduodenoscopy.  This article is not 
probative evidence as it does not specifically relate to the 
Veteran's particular case and in particular does not contain any 
analysis regarding the Veteran's Anthrax vaccination injections 
and the possible relationship to his current condition (GERD).  
Medical treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence may include statements contained in 
authoritative writings such as medical and scientific articles 
and research reports and analyses].  However, the Court has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

With respect to the Veteran's contentions that he has suffered 
from GERD since he received Anthrax vaccination injections in 
service, the Board observes that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005). (lay testimony is competent to establish the presence 
of observable symptomatology).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss the symptomatology associated with his GERD.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  Further, the Board finds that 
the Veteran's lay statements in the present case are outweighed 
by the negative VA medical opinion cited below.

In August 2009, the Veteran was afforded a VA esophagus 
examination.  At that time, the Veteran reported that he began to 
experience GERD shortly after his 2004 Anthrax vaccination 
injections.  At the time of the examination, the Veteran stated 
that he was taking Nexium for his symptoms but still had periodic 
belching, burping, heartburn and dry mouth.  The VA examiner 
indicated that he had reviewed abundant documentation in the 
medical literature, to include military sites, specifically U. S. 
Navy websites, and www.Anthrax.mil, amongst other sites, and 
could not find any documentation stating that Anthrax injections 
caused any adverse effects specifically causing reflux disease.  
The VA examiner further indicated that the Veteran stated he 
would fax additional documentation that established Anthrax 
injections and vaccinations specifically caused reflux disease.  
See VA Esophagus Examination Report, August 13, 2009.

Thereafter, the Veteran faxed the VA examiner additional 
documentation along with internet links that he felt were 
important concerning the relationship between his Anthrax 
vaccination injections and his multiple medical issues.  The VA 
examiner reviewed all of this information and was unable to find 
anything that specifically stated that Anthrax injections cause 
reflux disease.  Id.

The August 2009 VA examiner's negative assessment appears to be 
supported by the evidence of record, which documents no evidence 
of the Anthrax vaccine causing GERD.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Further, the Veteran has submitted no competent 
medical nexus evidence contrary to the opinion cited above.  The 
Veteran has been accorded ample opportunity to furnish medical 
and other evidence in support of his claim; he has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].  As such, the Veteran has 
failed to establish Hickson element (3).  See Hickson, supra.

Although the Veteran has established that he currently suffers 
from GERD, the evidence of record does not support a finding that 
this condition is the result of his Anthrax vaccination 
injections in service.  The Veteran's claim fails on element (3) 
of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.


ORDER

Service connection for bilateral knee pain, to include DJD ,as a 
residual of Anthrax vaccination injections, is granted.

Service connection for GERD as a residual of Anthrax vaccination 
injections, is denied.



REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for chronic fatigue, to include 
as a residual of Anthrax vaccination injections.

The Board notes that the Veteran has been diagnosed with fatigue.  
See VA Examination Reports; October 2, 2007 & December 13, 2007.  
Accordingly, element (1) under Hickson has been satisfied.  As 
indicated above, the Veteran also complained of significant 
fatigue after the third injection of the Anthrax vaccine.  See 
Naval Medical Center Portsmouth, Regional Vaccine Heath Care 
Center, Clinical Summary, August 13, 2004 through January 18, 
2005.  Element (2) under Hickson is also considered satisfied.

The Veteran was afforded a VA fibromyalgia examination in 
December 2007.  The VA examiner diagnosed the Veteran with 
significant fatigue, by history.  A significant history of sleep 
abnormality was also noted, the etiology of which was not clear, 
though it could be associated with the Veteran's chronic 
musculoskeletal pain complex.  The VA examiner noted that other 
possible etiologies could include psychiatric condition or sleep 
apnea, though the Veteran did not have a history of snoring.  The 
VA examiner concluded that (based upon epidemiological statistic 
studies that had been reported in the journal Occupational and 
Environmental Medicine in March 2003 and October 2007 and the 
journal Vaccine in May 2002) there was no evidence that 
individuals who receive the Anthrax vaccine in the military were 
at a statistical risk of developing any type of musculoskeletal, 
neurologic or pain complexes.  Thus, based on the interpretation 
of the available epidemiological cohort study, it is not probable 
that the Veteran's significant fatigue was due to his Anthrax 
vaccine exposure.  See VA Fibromyalgia Examination Report, 
December 13, 2007.

Despite this 2007 VA examination finding, the VA examiner in 2009 
found that many of the Veteran's symptoms were related to his 
Anthrax vaccination injections.  Further, it is unclear from the 
2007 VA examination whether only significant fatigue (as opposed 
to any fatigue) was not due to the Anthrax vaccine.  The Court 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
that the Board may only consider independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim must be remanded for another VA examination to clarify 
these discrepancies.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The RO/AMC should afford the Veteran an 
examination to determine the nature and 
etiology of his chronic fatigue with an 
appropriate expert.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to whether it is at least 
as likely as not that the Veteran 
currently suffers from chronic fatigue 
(significant or otherwise) that is the 
result of Anthrax vaccination injections.  
Specifically, the VA examiner is requested 
to address the prior VA examinations that 
deemed assorted other disabilities to be 
the result of the Anthrax vaccine.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


